DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 13, 19-21, 25, 26, 32-34, 37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  These claims are omnibus type claims.
The claims assert to claim a composition that comprises compounds “disclosed herein”. The language fails to provide one in the art with any real metes and bounds for the claims. One in the art is left to assume what may be included or excluded for the claimed invention, See MPEP2173.05(r).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferdinandy et al (US20140256792).
Ferdinandy disclose the use of oligonucleotide inhibitors of miRNAs including mir-652. See Paragraphs 445 and 462 and Tables 1, 4, and 5, for example.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman et al (US 20180016578).
Hoffman et al have disclosed the use of oligonucleotide inhibitors of mir-223. See for example paragraphs 8-17, 30, 31, 37, 38, 44-46, 54, and 55, for example.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corry et al (US20130177624).
Corry et al have disclosed the inhibition of mir-142-3p and mir-146b via oligonucleotide inhibitors. See for example paragraph 16 and claim 2.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharma et al (US20200157627).
Sharma et al have disclosed the use of antisense inhibitors of mir-142-5p and mir-142-3p. See for example paragraph 73 and claim 17.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al.
Shi et al have disclosed the inhibition of mir-455-5p and mir-455-3p via oligonucleotide inhibitors. See paragraphs 23, 27, 28, and 29, and claims 6, 23, 28, and 29.


It is noted that the above cited reference may be relevant to the claims subject to the omnibus 112(b) rejection above. The examiner will consider their relevance if the claims subject to the omnibus claim rejections are rectified and the metes and bounds of the claims can be ascertained without assumptions.


The following prior art is made of record and not relied upon, but is considered pertinent to applicant's disclosure. US2012363525 teaches targeting MEG3 MEG 8 and MEG9 as potential targets via antisense oligonucleotides. US20190136236 and US11,186,838 teach targeting MEG3 via antisense oligonucleotides. These references may be applicable to applicant invention. It is noted that the above cited reference may be relevant to the claims subject to the omnibus 112(b) rejection above. The examiner will consider their relevance if the claims subject to the omnibus claim rejections are rectified and the metes and bounds of the claims can be ascertained without assumptions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635